       Case 2:16-md-02724-CMR Document 1362 Filed 04/27/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
 PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                         HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                       PRETRIAL ORDER NO. 122
    (STIPULATED ORDER REGARDING THE NON-DISCLOSURE OF CERTAIN
             INFORMATION REGARDING EXPERT WITNESSES)


       AND NOW, this 27th day of April 2020, upon the agreement of the Parties regarding the

scope of expert discovery and testimony relating to all experts (testifying, non-testifying and

consultants) in this MDL, the Court hereby enters the following Sitpulated Order Regarding the

Non-Disclosure of Certain Information Regarding Expert Witnesses (“Order”). Undefined terms

here shall carry the same meaning as in the Protective Order (PTO 53, ECF 697). In the event of

a conflict with the provisions of the Protective Order, the provisions of this Order will control.

       1.      Any expert or consultant, including but not limited to trial consultants, graphic or

audiovisual consultants, industry experts, and economic experts, shall be provided with a copy of

the Protective Order and this Order and shall execute a copy of the Declaration of Compliance

(Exhibit A) confirming the expert’s or consultant’s agreement to be bound by the terms of

Protective Order and this Order. Counsel for the Party or Parties retaining such expert or

consultant shall retain the original Declaration of Compliance.

       2.      No subpoena need be served on an individual based on his or her role as a

testifying expert. Instead, the Party or Parties retaining such expert shall make information
        Case 2:16-md-02724-CMR Document 1362 Filed 04/27/20 Page 2 of 7




available in accordance with the Federal Rule of Civil Procedure 26(a)(2) and this Order and

shall make a testifying expert available for deposition at a time mutually agreed to by the Parties

or ordered by the Court.

        3.     Within five (5) business days of service of an expert report, declaration, or

affidavit, the Party submitting such report, declaration or affidavit shall produce the data,

documents and other information relied upon by the expert witness as a basis for the expert

witness’s opinions. “[D]ata, documents and other information relied upon” shall include, but are

not limited to, all data, spreadsheets (including formulas embedded in spreadsheet cells),

statistical analyses, regression analyses, input and output files, computer code, and other sources,

reports or schedules if relied upon by the expert as a basis for his or her opinion. Such

production shall be sufficient for the opposing Parties and experts to reconstruct and verify the

expert’s work, calculations, and analyses, and shall include any instructions and guides necessary

to assist in that effort. The producing Party also shall answer reasonable technical inquiries

about data or code. Bates-numbered documents previously produced in this MDL and

documents that are publicly available need not be produced, but a list of any such documents

(and, for publicly available documents, instructions on how to retrieve them) shall be included in

the report.

        4.     Except to the extent relied on by the expert as a basis for his or her opinions, the

Parties agree that the following categories of information, whether in documents,

communications, or other forms are not discoverable and need not be disclosed by any Party,

and, except as provided by paragraph 5, below, an expert may not be examined at deposition,

hearing, or trial on the contents of the categories of information described below:
        Case 2:16-md-02724-CMR Document 1362 Filed 04/27/20 Page 3 of 7




                a.      the content of communications among and between: (i) counsel, on one

hand, and the testifying expert, the testifying expert’s staff, assistants, or clerical help, or

supporting firms, on the other hand; (ii) counsel, on one hand, and a non-testifying expert

consultant, the non-testifying expert consultant’s staff, assistants, or clerical help, or supporting

firms, on the other hand; (iii) the testifying expert and his or her staff, assistants, or clerical help,

or supporting firms; (iv) the testifying expert, on one hand, and other testifying experts or non-

testifying expert consultants, their staff, assistants, or clerical help, or supporting firms, on the

other hand; (v) non-testifying expert consultants and their staff, assistants, or clerical help, or

supporting firm; (vi) non-testifying expert consultants, on one hand, and testifying experts or

non-testifying expert consultants, their staff, assistants, or clerical help, or supporting firms, on

the other hand; or (vii) the staffs, assistants, or clerical help of a testifying expert or non-

testifying expert consultant and the staffs, assistants, or clerical help of other testifying experts or

non-testifying expert consultants;

                b.      any notes, drafts, written communications, or other records prepared by or

for a testifying expert or non-testifying consultant or their staff, assistants, or clerical help in

connection with this matter (aside from any written expert reports and notes generated while

testifying), including (i) preliminary work created by or for testifying experts or non-testifying

expert consultants and (ii) copies of materials produced by any Party in this MDL bearing the

notes, markings, or comments of a testifying expert, non-testifying expert consultant, or their

staff, assistants, or clerical help, or attorneys for the Party or Parties;

                c.      any drafts of reports, declarations, affidavits, or other expert materials,

including, without limitation, draft studies, analyses, opinions, or written expert testimony in or

for the MDL; draft work papers prepared in connection with the MDL; preliminary or
        Case 2:16-md-02724-CMR Document 1362 Filed 04/27/20 Page 4 of 7




intermediate calculations, computations, modeling, or data runs prepared in connection with the

MDL; or other draft materials prepared by, for, or at the direction of a testifying expert witness

or non-testifying expert consultant, regardless of the form in which the draft is recorded;

                d.      any comments, whether oral or written, related to a report, declaration, or

affidavit or draft report, declaration, or affidavit of a testifying expert prepared in connection

with the MDL by (i) counsel for a Party retaining the testifying expert; (ii) any testifying expert’s

staff, assistants, or clerical help, or supporting firms; (iii) a non-testifying expert consultant; (iv)

a non-testifying expert consultant’s staff, assistants, or clerical help, or supporting firms; (v) any

other testifying expert; or (vi) any other testifying expert’s staff, assistants, or clerical help, or

supporting firms;

                e.      any information concerning fees paid or to be paid to experts or

consultants, with the exception of (i) a testifying expert’s hourly rate, (ii) total hours personally

billed by a testifying expert on any consolidated or coordinated MDL action, and (iii) any other

consideration or compensation received or to be received by a testifying expert or other firm by

which they are employed or with which they are affiliated that received payments for work done

on any consolidated or coordinated MDL action. For the avoidance of doubt, invoices submitted

by experts or consultants shall not be discoverable.

                5.      Notwithstanding the immediately preceding paragraph but without altering

it, examination in deposition and at hearings and trial shall be permitted on alternative analyses,

methodologies, or approaches to issues on which the expert is testifying, regardless of whether

the expert considered them in forming the expert’s opinions.

        6.      Except as provided under Federal Rule of Civil Procedure 26(b)(4)(D), no Party

may, by interrogatories or deposition, discover facts known or opinions held by an expert who
        Case 2:16-md-02724-CMR Document 1362 Filed 04/27/20 Page 5 of 7




has been retained by another Party in anticipation of this litigation or to prepare for trial in this

matter and who is not expected to be called as a witness at trial, without the express written

consent and authorization of the Party employing such expert.

        7.      Nothing in this Order shall limit or waive any Party’s rights to object for any

reason to the admission of any opposing Party’s expert testimony into evidence or to the

qualification of any person to serve as an expert witness.

        It is so ORDERED.
                                                        BY THE COURT:

                                                        /s/ Cynthia M. Rufe
                                                        _____________________
                                                        CYNTHIA M. RUFE, J.


SO STIPULATED.


 Dated: April 22, 2020                               /s/ Roberta D. Liebenberg
                                                     Roberta D. Liebenberg
                                                     FINE, KAPAN, AND BLACK, R.P.C.
                                                     One South Broad Street, 23rd Floor
                                                     Philadelphia, PA 19107
                                                     Tel: (215) 567-6565
                                                     rliebenberg@finekaplan.com
                                                     Lead Counsel for the End-Payer Plaintiffs


/s/ Dianne M. Nast                                    /s/ Jonathan w. Cuneo
Dianne M. Nast                                        Jonathan W. Cuneo
NASTLAW LLC                                           CUNEO, GILBERT & LADUCA LLP
1101 Market Street, Suite 2801                        4725 Wisconsin Ave. NW, Suite 200
Philadelphia, PA 19107                                Washington, DC 20016
(215) 923-9300                                        Tel: (202) 789-3960
dnast@nastlaw.com                                     jonc@cuneolaw.com
Lead Counsel for the Direct Purchaser                Lead Counsel for the Indirect Reseller
Plaintiffs                                           Plaintiffs
       Case 2:16-md-02724-CMR Document 1362 Filed 04/27/20 Page 6 of 7




/s/ Joseph Nielsen                       /s/ Saul P. Morgenstern
W. Joseph Nielsen                        Saul P. Morgenstern
Assistant Attorney General               ARNOLD & PORTER KAYE SCHOLER LLP
55 Elm Street                            250 W. 55th Street
P.O. Box 120                             New York, NY 10019
Hartford, CT 06141-0120                  Tel: (212) 836-8000
Tel: (860 808-5040                       Fax: (212) 836-8689
Fax: (860) 808-5033                      saul.morgenstern@arnoldporter.com
joseph.nielsen@ct.gov
                                         /s/ Laura S. Shores
Liaison Counsel for Plaintiff States     Laura S. Shores
                                         ARNOLD & PORTER KAYE SCHOLER LLP
/s/ William J. Blechman                  601 Massachusetts Avenue, NW
William J. Blechman, Esquire             Washington, DC 20001
KENNY NACHWALTER, P.A.                   Tel: (202) 942-5000
1441 Brickell Avenue, Suite 1100         Fax: (202) 942-5999
Miami, FL 33131                          laura.shores@arnoldporter.com
Tel: (305) 373-1000
Fax: (305) 372-1861                      s/ Sheron Korpus
wblechman@knpa.com                       Sheron Korpus
                                         KASOWITZ BENSON TORRES LLP
Counsel for the Kroger Direct Actions    1633 Broadway
Plaintiffs and Liaison Counsel for DAP   New York, New York
                                         Tel: (212) 506-1700
                                         Fax: (212) 506-1800
                                         skorpus@kasowitz.com
                                         /s/ Jan P. Levine
                                         Jan P. Levine
                                         PEPPER HAMILTON LLP
                                         3000 Two Logan Square
                                         Eighteenth & Arch Streets
                                         Philadelphia, PA 19103-2799
                                         Tel: (215) 981-4000
                                         Fax: (215) 981-4750
                                         levinej@pepperlaw.com
                                         /s/ Chul Pak
                                         Chul Pak
                                         WILSON SONSINI GOODRICH & ROSATI P.C.
                                         1301 Avenue of the Americas, 40th Fl.
                                         New York, NY 10019
                                         Tel: (212) 999-5800
                                         Fax: (212) 999-5899
                                         cpak@wsgr.com
                                         Corporate Defendants’ Liaison Counsel
       Case 2:16-md-02724-CMR Document 1362 Filed 04/27/20 Page 7 of 7




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                 DECLARATION OF COMPLIANCE WITH
     PROTECTIVE ORDER AND ORDER REGARDING THE NON-DISCLOSURE
        OF CERTAIN INFORMATION REGARDING EXPERT WITNESSES

       I, the undersigned, hereby acknowledge that I have read both the governing Protective

Order(s) and the Order Regarding the Non-Disclosure of Certain Information Regarding Expert

Witnesses entered in this action, understand the terms thereof, agree to be bound by such terms

and agree to be subject to the jurisdiction of said Court in all matters relating to said Orders. I

acknowledge that I will treat all information designated as “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” and “OUTSIDE COUNSEL EYES ONLY” strictly in accordance with the

terms and conditions of these Orders, and that I understand that any unauthorized use of such

material that I receive may constitute contempt of court.



Dated ____________, 20_____                  _________________________________
                                             Signature

                                             _________________________________
                                             Print Name


                                             _________________________________________
                                             Address
